                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DORIAN WALKER, #959129,

                    Petitioner,

                                         CASE NO. 2:18-CV-11141
v.                                       HONORABLE DENISE PAGE HOOD

THOMAS WINN,

               Respondent.
____________________________/

     ORDER DENYING MOTION FOR PRODUCTION OF POLICE FILE

       Michigan prisoner Dorian Walker (“Petitioner”) has filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his state criminal

proceedings. This matter is before the Court on Petitioner’s motion for production

of the entire Detroit Police Department homicide file concerning his criminal case.

       Under the Rules Governing Section 2254 Cases, Respondent is required to

submit all transcripts and documents relevant to the determination of the habeas

petition when the answer is filed. Rule 5, 28 U.S.C. foll. § 2254. The Court may

require that the record be expanded to include additional relevant materials. Rule 7,

28 U.S.C. foll. § 2254. The Court may also determine whether an evidentiary hearing

is required after the answer and the state court record are filed. Rule 8, 28 U.S.C. foll.

§ 2254. Respondent has not yet filed an answer to the petition or the state court
record. Until those materials are filed, this Court need not require that additional

information be submitted for review. Petitioner’s request for discovery is premature.

      “[A] habeas petitioner, unlike the usual civil litigant in federal court, is not

entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S.

899, 904 (1997). A federal habeas court may authorize a party to conduct discovery

upon a showing of good cause. Rule 6(a), 28 U.S.C. foll. § 2254. Petitioner has not

shown that the information he seeks is necessary for the disposition of this case. He

has filed pleadings in support of his claims. The United States Supreme Court has

made clear that federal habeas review under 28 U.S.C. §2254(d) is “limited to the

record that was before the state court that adjudicated the claim on the merits.”

Cullen v. Pinholster, _ U.S. _, 131 S. Ct. 1388, 1398 (2011). Petitioner is precluded

from injecting information that was not presented to the state courts into the present

proceeding. Accordingly, the Court DENIES Petitioner’s motion (Nos. 8, 9) without

prejudice. Should the Court determine, upon further review, that additional materials

are needed, it will enter an appropriate order.

      IT IS SO ORDERED.

                          S/Denise Page Hood
                          Denise Page Hood
                          Chief Judge, United States District Court

Dated: December 11, 2018



                                          2
                        CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                        S/LaShawn R. Saulsberry
                        Case Manager




                                        3
